Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Amendments and Remarks filed on 11/09/2020 regarding to the application 15/818,637 filed on 11/20/2017.
Claims 1, 14, and 18 are amended. Claims 1, 2, 4, 5, 7, 12, 14, 16-19 and 21-29 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “CLAIM Rejections - 35 U.S.C. § 103” with “…  Independent Claim 1, 14, and 18… Kim in view of Simmons and Keely does not disclose or suggest “determining a length of a guideline based on a product of a multiplicative factor and the size of the at least one character, wherein the multiplicative factor is based on the writing rate, and wherein the guideline includes a solid portion and a fading portion that differs from the solid portion in one or more of a darkness, texture, and a color such that the fading portion fades into a background on which the at least one character is input;” as recited by amended claim 1…”
Applicant's arguments with respect to the amended independent claims 1, 14 and 18 have been fully considered, however, because the amendments to the independent claims changed the scope, the following new ground of rejection is presented.

Claim Objections
The amended claims 1, 14, and 18 with the term “such that” are objected to because of the following informalities: the term “such that” is unclear for attempting the result or the intended use. The examiner suggests to replace with “wherein” or other appropriate term.



	Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 12, 14, 16-19, and 21-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. (US 20150067504 A1, “Kim”) in view of Simmons et al. (US 20040001627 A1, “Simmons”) and further in view of Rucine et al. (US 20170060406 A1, “Rucine”).
As to claim 1, Kim discloses a computer-implemented method comprising: 
receiving, from an input component of an electronic device, a pen input comprising at least one character; (Kim discloses [0081, 0092] receiving a text input in the visual guide input field area from the electronic device such as a stylus pen… anticipates or predicts the complete word after only a few characters have been inputted).
determining that an input mode for the pen input is a text-input mode; (Kim discloses [0104] an electronic device receives an instruction for editing a displayed text and determines to switch to an edit mode (i.e. text-input mode) for editing a displayed text by selecting a set area of the touch screen).
providing for display, on a display device of the electronic device, a representation of the pen input and the guideline in response to receiving the at least one character in the pen input, (Kim discloses [0080-0081, 0092] displaying the visual guide area is included in the input area in a set direction in response to receiving a content inputted to the input field area is inputted… anticipates or predicts the complete word after only a few characters have been inputted).
However, Kim may not explicitly disclose all the aspects of the identifying a size and a writing rate of at least one character in the pen input;
determining a length of a guideline based on a product of a multiplicative factor and the size of the at least one character, wherein the multiplicative factor is based on the writing rate, and
Simmons discloses identifying a size and a writing rate of at least one character in the pen input;  (Simmons discloses [0067, 0144] As the writing guide module 227 
The examiner notes that the ink strokes within a predetermined time frame is a writing rate. 
Simmons discloses determining a length of a guideline based on a product of a multiplicative factor and the size of the at least one character, wherein the multiplicative factor is based on the writing rate, and (Simmons discloses [0067, 0144] As the writing guide module 227 detects ink in the writing guide, continually recalculates the drawing guide's dimensions in step 345 to adjust (i.e. determine) to the size of the detected ink (i.e. pen input character)… with the groups the ink strokes… created within a predetermined time frame (i.e. writing rate) of each other, or within a predetermined distance from each other).
The examiner notes that the combined the ink strokes within a predetermined time frame and within a predetermined distance is a product of a multiplicative factor and the ink strokes within a predetermined time frame is a writing rate. 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kim and Simmons disclosing handwriting with the visual guideline which are analogous art from the “same field of endeavor”, and, when Simmons’ adjusting the guideline length based on the ink input size and writing rate was combined with Kim’s pen input in the text-input mode with guideline, the claimed limitation on the identifying a size and a writing rate of at least one character in the pen input;
determining a length of a guideline based on a product of a multiplicative factor and the size of the at least one character, wherein the multiplicative factor is based on the writing rate would be obvious. The motivation to combine Kim and Simmons is to provide a 
However, Kim in view of Simmons may not explicitly disclose all the aspects of the wherein the guideline includes a solid portion and a fading portion that differs from the solid portion in one or more of a darkness, texture, and a color such that the fading portion fades into a background on which the at least one character is input;
wherein the guideline extends along and adjacent to at least a portion of the representation of the pen input, beyond an end of the representation of the pen input by the length, and in a direction based on an arrangement of the pen input. 
Rucine discloses wherein the guideline includes a solid portion and a fading portion that differs from the solid portion in one or more of a darkness, texture, and a color such that the fading portion fades into a background on which the at least one character is input; (Rucine discloses [0064, 0056] FIGS. 5 to 7 show the horizontal bar (i.e. solid portion) 508 with solid line of the guide element 500 is dimensioned coextensively with the input and is configured to dynamically grow with the input as characters 502 are added to the line with a very same light and subtle color, e.g., grey, that is between visible and faded (i.e. fading portion) into the line pattern background with all lines are displayed … noticeable but unobtrusive so as to guide the handwriting input)
Rucine discloses wherein the guideline extends along and adjacent to at least a portion of the representation of the pen input, beyond an end of the representation of the pen input by the length, and in a direction based on an arrangement of the pen input. (Rucine discloses [0023, 0065] FIG. 8 shows visual rendering with sequential paragraph resizing interaction with the guide element extension… the guide element is contiguous and coextensive with the paragraph grows with user inputs… extends along to the rightmost paragraph position (i.e. beyond the end)… extends in both the horizontal and vertical directions 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kim in view of Simmons and Rucine disclosing handwriting with the visual guideline which are analogous art from the “same field of endeavor”, and, when Rucine’s input area includes the guide element of horizontal bar and line pattern background with determining the guideline length, extension and direction based on the handwriting input was combined with Kim in view of Simmons’ pen input in the text-input mode with guideline, the claimed limitation on the wherein the guideline includes a solid portion and a fading portion that differs from the solid portion in one or more of a darkness, texture, and a color such that the fading portion fades into a background on which the at least one character is input;
wherein the guideline extends along and adjacent to at least a portion of the representation of the pen input, beyond an end of the representation of the pen input by the length, and in a direction based on an arrangement of the pen input would be obvious. The motivation to combine Kim in view of Simmons and Rucine is to provide method using computing device interface capable of recognizing user input handwriting of various characters, symbols and objects effectively. (See Rucine [0002]).
As to claim 2, Kim in view of Simmons and Rucine discloses the method of claim 1, wherein determining that the input mode for the pen input is the text-input mode includes identifying the at least one character in the pen input. (Kim discloses [0010, 0104] determines to switch to an edit mode for the stylus pen to edit a displayed text includes confirming an attribute corresponding to the at least one input field among a plurality of attributes in the stylus pen).
As to claim 4, Kim in view of Simmons and Rucine discloses the method of claim 1, further comprising: 
receiving additional characters in additional pen input; 
providing representations of the additional characters for display; and 
modifying the length of the guideline, while providing the representations of the additional characters, by an amount that is based on features of the additional characters. (Rucine discloses [0070, 0077, 0010] The horizontal line 508a is the portion of the guide element 500 which grows (i.e. guideline length modified) as the paragraph width grows (i.e. additional characters), and as such acts as an indicator of the width of an object block (e.g., a paragraph)… the current scroll indicator position changes with further interaction or until new content is input to the paragraph/block to adopt the new input with amount or size of characters (i.e. features of additional characters)… using finger or an instrument such as a stylus or pen (i.e. pen input)).
As to claim 5, Kim in view of Simmons and Rucine discloses the method of claim 1, further comprising: 
wherein the size of the at least one character includes a height of the at least one character, and (Simmons discloses [0091] the writing guide module 227 adjusts the dimensions of the writing guide to correspond to a font point size… the guideline dimensions can be adjusted either up or down (i.e. character font height) to correspond to the nearest point size).
wherein the method further comprises:
determining a maximum length for the guideline; 
providing for display the first guideline with the maximum length; (Rucine discloses [0091] The alignment pattern has padding areas, which are substantially defined within the margins of the page between which the available horizontal space (i.e. maximum length) is defined as the input area displayed for user content with the guide element).
determining a distance based on the height of the at least one character, and 
providing a second guideline parallel to the first guideline and separated from the first guideline by the distance. (Rucine discloses [0066, 0089, 0008] In FIG. 7, the second paragraph 506 is begun two lines 410 below the last line 410 of the paragraph 504. Accordingly, the display of the guide element 500 above the paragraph 504 is terminated, and the guide element 500 is displayed on the line 410 above the first line 410 of the new paragraph 506 in the same manner to the next line parallel to the first line separated by the distance… the guide element height is also controlled by the vertical spacing unit and is one LPU (line pattern unit) in the examples of the drawings… based on the writing dimensions e.g., height, length and amount).
As to claim 7, Kim in view of Simmons and Rucine discloses the method of claim 1, further comprising: 
detecting, on the display device, a boundary for the at least one character, (Simmons discloses [0073] the right boundary of the writing guide can be extended (i.e. detect) if the user continues and writes past the edge of the right boundary… the writing guide gets wider or provides extended writing area on the next line).
wherein the boundary includes at least one of an edge of a drawable area of a pen enabled editor display a figure, a line, or a space between the at least one character and at least one subsequent character; (Simmons discloses [0084, 0086] FIG. 6 shows the writing guide module establishes a left edge 702… a top edge 704… a baseline 706… a right edge 708 as a drawable area, the right edge is established based on a default outline width… can be adjusted to prevent it from extending past the viewing screen of the tablet or overlapping another object on the page… adjust the top edge by a predetermined spacing x to result in a new top edge… writing near the end of the writing guide can trigger the extend paragraph writing guide (i.e. with a new line or a space) onto the next available line).
determining a maximum length of the guideline based on the boundary; and (Simmons discloses [0083] dimensions (i.e. maximum length) of the handwriting guide are based on a bounding rectangle defining the boundaries of the detected ink).
providing for display the guideline with a length based on the maximum length. (Simmons discloses [0067] As the writing guide module 227 detects ink in the writing guide, continually recalculates the drawing guide's dimensions (i.e. guideline length) in step 345 to adjust to the size of the detected ink to the boundary).
As to claim 12, Kim in view of Simmons and Rucine discloses the method of claim 11, further comprising: 
receiving one or more additional characters from an additional pen input, wherein the one or more additional characters are received at locations that overlap the boundary; 
providing representations of the additional characters for display at the locations that overlap the boundary; (Rucine discloses [0076] as more content is added (i.e. additional characters) to a paragraph from a stylus or pen such that the vertical extent of the paragraph is greater than its horizontal extent (i.e. boundary), the newly typeset elements will not fit with the already typeset elements in the prompter… allowing overflow (i.e. overlap) the boundary of the prompter content to the left… as content added on the second line as displayed).
providing for display one or more additional guidelines adjacent to the boundary based on one or more features of the one or more additional characters; and (Rucine discloses [0070, 0077] The horizontal line 508a is the portion of the guide element 500 which grows (i.e. additional guideline) adjacent to the boundary as the paragraph width grows (i.e. additional characters), and as such acts as an indicator of the width of an object block (e.g., a paragraph)… the current scroll indicator position changes with further interaction or until new content is input to the paragraph/block to adopt the new input with amount or size of characters (i.e. features of additional characters)). 
redisplaying the representations of the additional characters at locations corresponding to the one or more additional guidelines. (Rucine [0067] FIG. 6 shows the input added to the paragraph is a continuation of the text (i.e. additional characters) of the paragraph onto the next line (i.e. redisplay location) of the guide line pattern background... added to the immediate next line in the vertical flow of the page… with reference to the offset of the text of the adjacent lines and their relationship to the left margin or aligned edge of the paragraph).
As to claim 21, Kim in view of Simmons and Rucine discloses The method of claim 1, wherein the direction is horizontal, angled to the horizontal, or curved. (Simmons discloses [0093-0094] the writing guide module 227 establishes horizontal segments 902 for the line of ink 900… FIG. 9 shows extending a representative ink histogram 904 showing the amount of ink in respective segments 902 of a line of ink 900).
As to claim 22, Kim in view of Simmons and Rucine discloses The method of claim 1, wherein the at least one character comprises multiple characters with respective sizes, (Simmons discloses [0118] the bullet region 1306 has an initial default size (i.e. one character size) to accommodate one or more numbers of different sizes (i.e. multiple respective character sizes)).
and wherein the size of the at least one character is based on the respective sizes of the multiple characters. (Simmons discloses [0118] the bullet region 1306 has an initial default size (i.e. one character size) to accommodate one or more numbers of different sizes (i.e. multiple respective sizes). The bullet region can grow to accommodate larger font size, writing guide height, or more numbers… if the next number in the bullet series comprises three digits instead of two, then the bullet region widens to accommodate).
Regarding claims 14, 16, 17, 23, 24, and 25 these claims recite the system performed by the method of claims 1, 22, 5, 2, 21, and 7, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 18, 19, 26, 27, 28, and 29, these claims recite the machine-readable medium performed by the method of claims 1, 5, 2, 21, 7, and 22, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176